By the court.

When the writ in this case was served, the trustee was bound to deliver to the principal, the promissory note of a third person, and this he would have done according to his obligation, if the writ in this case had not been served upon him.
We are of opinion, that the trustee had a right to retain the note until the question was settled, whether he could be charged as trustee in this case.
The question then is, whether Gibb can be charged as the trustee of Platt, the contract between them never having been broken ?
The note which Gibb was hound to deliver, must be considered as a specific article, and if the trustee is charged, all he will he bound to do, is to deliver the note to the creditor according to the statute.
But what can the creditor do with the note ? It is a mere chose in action, and can he neither seized nor sold upon an execution. 4 N. H. Rep. 200.
*195And wc arc of opinion, that it cannot be considered as 1 goods, effects, rights or credits within the meaning of the statute. 9 Mass Rep. 537, Perry v. Coates; 7 ditto, 438; 4 ditto, 102, Geyer v. Whitney; 4 Pick. 57, Dickinson v. Strong; 5 ditto 28, Andrews v. Ludlow.

Trustee discharged.